Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with David D. Bush on 08/31/2022.
1. (Currently Amended)	A method comprising:
predicting, by a device, a three-dimensional (3D) representation in a 3D scene, using one or more two-dimensional (2D) representations obtained from at least one camera-generated image, wherein the predicting comprises the device obtaining a regression tree forest, and for said at least one image:
extracting a 2D representation associated with one or more positions within the image;
predicting a 3D representation, corresponding to the extracted 2D representation, using the regression tree forest which comprises a set of possible associations between at least one 2D representation and a 3D representation, each possible association resulting from a predictive model;  
evaluating one or more of the set of possible associations of the regression tree forest, according to a predetermined confidence criterion, comprising evaluating the prediction for at least one possible association as being correct or incorrect according to the predetermined confidence criterion, and wherein the predictive model of a possible association is defined by a distribution characterising the at least one 2D representation associated with the 3D representation for said possible association, and by the following parameters:
a first parameter representative of a status of the predictive model of the possible association;
a second parameter representative of a number of consecutive predictions evaluated as incorrect for the possible association; and
a third parameter representative of the extracted 2D representations associated with the 3D representation by said possible association; and
updating the regression tree forest comprising a deactivation of one or more possible associations, depending on the evaluation of said possible associations.

2. (Canceled)
3. (Canceled)	

4. (Previously Presented)	The method according to claim 1, wherein the status of the predictive model of a possible association is 'active' when said association is enabled or 'passive' when said association is disabled.

5. (Currently Amended)	The method according to claim 4, wherein said updating of the regression tree forest comprises for at least one predictive model of a possible association whose status is 'active':
updating a value of the second parameter for said possible association, based on the result of the evaluation, and
if the value of said second parameter is above a predetermined threshold, deactivating said possible association, otherwise maintaining the 'active' status of the predictive model of said possible association. 

6. (Currently Amended)	The method according to claim 1, wherein updating the regression tree forest comprises for at least one predictive model of a possible association, updating a value of the third parameter according to the extracted 2D representation, and for at least one predictive model of a possible association having the status 'passive': 
if said third updated parameter meets a predetermined condition, a new determination of the distribution characterizing the 3D representation related to said possible association and a new determination of the 3D representation of said possible association, and
if the covariance of the newly determined distribution is below a predetermined threshold, a validation of said update of the value of the third parameter, the newly determined distribution and said newly determined 3D representation, and an activation of the predictive model of said possible association,
otherwise a reset of the value of the third parameter and a maintenance of the 'passive' status of the predictive model of said possible association.

7. (Currently Amended)	The method according to claim 1, further comprising an update of 

8. (Previously Presented)	The method according to claim 1, wherein the device that implements the method comprises a computer.

9. (Currently Amended)	A device for predicting a three-dimensional (3D) representation in a three-dimensional scene, using one or more two-dimensional (2D) representations, obtained from at least one image generated by a camera, said device comprising: 
a computing machine dedicated to or configured to:
obtain a regression tree forest, and 
for said at least one image:
extract a 2D representation associated with one or more positions within the image;
predict a 3D representation, corresponding to the extracted 2D representation, using the regression tree forest which comprises a set of possible associations between at least one 2D representation and a 3D representation, each possible association resulting from a predictive model; 
evaluate one or more of the set of possible associations defined by the forest of regression trees, according to a predetermined confidence criterion, comprising evaluating the prediction for at least one possible association as being correct or incorrect according to the predetermined confidence criterion, and wherein the predictive model of a possible association is defined by a distribution characterising the at least one 2D representation associated with the 3D representation for said possible association, and by the following parameters:
a first parameter representative of a status of the predictive model of the possible association;
a second parameter representative of a number of consecutive predictions evaluated as incorrect for the possible association; and
a third parameter representative of the extracted 2D representations associated with the 3D representation by said possible association; and
update the regression tree forest including a deactivation of one or more possible associations, depending on the evaluation of said possible associations.

10. (Canceled)

11. (Currently Amended)	The device according to claim 10, the computing machine is further dedicated to or configured to update pose parameters related to said camera, according to the possible associations assessed as correct or incorrect.

12. (Currently Amended)	An augmented reality system comprising:
a camera capable of acquiring an image of a three-dimensional scene,
a module capable of delivering an output image from an input image acquired by said camera, representing said scene in three dimensions and at least one real or virtual object, from:
a 3D representation of the at least one object in the scene, and 
camera pose parameters,
the module comprising a device for updating installation parameters of said camera, the device comprising a computing machine dedicated to or configured to:
obtain a regression tree forest, and 
for said input image acquired by the camera:
extract a 2D representation associated with one or more positions within the image;
predict the 3D representation, corresponding to the extracted 2D representation, using the regression tree forest which comprises a set of possible associations between at least one 2D representation and a 3D representation, each possible association resulting from a predictive model;  
evaluate one or more of the set of possible associations defined by the forest of regression trees, according to a predetermined confidence criterion, comprising evaluating the prediction for at least one possible association as being correct or incorrect according to the predetermined confidence criterion, and wherein the predictive model of a possible association is defined by a distribution characterising the at least one 2D representation associated with the 3D representation for said possible association, and by the following parameters:
a first parameter representative of a status of the predictive model of the possible association;
a second parameter representative of a number of consecutive predictions evaluated as incorrect for the possible association; and
a third parameter representative of the extracted 2D representations associated with the 3D representation by said possible association; and
update the regression tree forest including a deactivation of one or more possible associations, depending on the evaluation of said possible associations, and
update the pose parameters related to said camera, according to the possible associations assessed as correct or incorrect,
a display module capable of displaying the output image.

13. (Canceled)

14. (Currently Amended)	A non-transitory computer-readable storage medium having recorded thereon a computer program comprising program code instructions for  predicting a three-dimensional (3D) representation in a 3D scene, when the instructions are executed by a processor, wherein the instructions configure the processor to predict the 3D representation  using one or more two-dimensional (2D) representations obtained from at least one camera-generated image, wherein the predicting comprises: 
obtaining a regression tree forest, and 
for said at least one image:
extracting a 2D representation associated with one or more positions within the image;
predicting a 3D representation, corresponding to the extracted 2D representation, using the regression tree forest which comprises a set of possible associations between at least one 2D representation and a 3D representation, each possible association resulting from a predictive model;  
evaluating one or more of the set of possible associations of the regression tree forest, according to a predetermined confidence criterion, comprising evaluating the prediction for at least one possible association as being correct or incorrect according to the predetermined confidence criterion, and wherein the predictive model of a possible association is defined by a distribution characterising the at least one 2D representation associated with the 3D representation for said possible association, and by the following parameters:
a first parameter representative of a status of the predictive model of the possible association;
a second parameter representative of a number of consecutive predictions evaluated as incorrect for the possible association; and
a third parameter representative of the extracted 2D representations associated with the 3D representation by said possible association; and
updating the regression tree forest comprising a deactivation of one or more possible associations, depending on the evaluation of said possible associations.



Allowable Subject Matter
Claims 1, 4-9, 11-12, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The indicated allowable subject matter in Non-Final office action mailed out on 04/13/2022 have been incorporated into the independent claims. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611